ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Environmental Chemical Corporation           )      ASBCA No. 59914
                                             )
Under Contract No. FA8903-06-D-8511          )

APPEARANCE FOR THE APPELLANT:                       Kevin J. Kelly, Esq.
                                                     Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    Anna F. Kurtz, Esq.
                                                    Behn K. Ayala, Esq.
                                                     Trial Attorneys

                              ORDER OF DISMISSAL

       By notice of appeal dated 6 April 2015, Environmental Chemical Corporation
(appellant) appealed from an apparent contracting officer's final decision, dated
7 January 2015, denying appellant's $936,973.30 claim. By letter dated 27 April
2015, appellant requested the Board to dismiss this appeal without prejudice, but
offered no explanation for its request. By telephone on 28 April 2015, the parties
explained that appellant's original claim submission, in response to which the final
decision had been issued, was not certified. Therefore, appellant intends to withdraw
this appeal and submit a certified claim to the contracting officer for decision.

       The government having no objection to appellant's request, this appeal is
dismissed without prejudice to appellant's submission of a claim to the contracting
officer in accordance with the Contract Disputes Act, 41 U.S.C. § 7103.

      Dated: 1 May 2015




                                                 7 MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59914, Appeal of
Environmental Chemical Corporation, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2